DETAILED ACTION
This action is in response to the reply received December 16, 2021. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 103.
Claims 1-21 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1, 8, and 15) of the specific steps of: determining a portion of the document that corresponds to a location within the document where the reference is identified, wherein the portion references the external object using the reference identifier, … combining the textual annotations with the portion of the document in a corpus of content so that the extracted information is associated with the reference identifier in the portion of the document, wherein combining comprises integrating, using a natural language processing framework, the textual annotation with text from the portion of the document; converting the textual annotations to first word embeddings for a machine learning model of a machine learning engine used to search the corpus of content including the document; and combining the first word embeddings with second word embeddings of the portion of the document having the reference identifier, wherein the machine learning model previously comprises the second word embeddings. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 12, 2022